UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ x ] Filed by a party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ x ] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material Pursuant to §240.14a-12 PROGINET CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ x ] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1 PROGINET CORPORATION NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On November 30, 2007 To the Stockholders of Proginet Corporation: NOTICE IS HEREBY GIVEN that the 2007 Annual Meeting of Stockholders (the “Annual Meeting”) of Proginet Corporation, a Delaware corporation (the “Company”), will be held on Friday, November 30, 2007 at 10:00 a.m. local time, at the conference facility of Proginet Corporation, 200 Garden City Plaza, Suite 220, Garden City, New York 11530 for the following purposes: 1. To elect six directors of the Company to serve on the Board of Directors until the next Annual Meeting of Stockholders and until their respective successors have been duly elected and qualified; 2. To ratify the appointment of BDO Seidman, LLP to serve as the Company’s independent registered public accountants for the fiscal year ending July 31, 2008; and 3. To transact such other business as may properly come before the Annual Meeting or any adjournments thereof. Information regarding the matters to be acted upon at the Annual Meeting is contained in the accompanying proxy statement. The Board of Directors has fixed the close of business on October 3, 2007 as the record date for determining those stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournments or postponements thereof.A complete list of the stockholders entitled to vote will be available for inspection by any stockholder during the meeting; in addition, the list will be open for examination by any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least 10 days prior to the meeting, at the Company at 200 Garden City Plaza, Garden City, NY11530. Whether or not you expect to be present at the meeting, please promptly mark, sign and date the enclosed proxy and return it in the enclosed pre-addressed envelope to American Stock Transfer & Trust Company, the transfer agent of the Company, located at 59 Maiden Lane, New York, New York 10038. BY ORDER OF THE BOARD OF DIRECTORS, Kevin M. Kelly President and Chief Executive Officer October 31, 2007 Garden City, New York 2 THIS IS AN IMPORTANT MEETING AND ALL STOCKHOLDERS ARE INVITED TO ATTEND THE MEETING IN PERSON.THOSE STOCKHOLDERS WHO ARE UNABLE TO ATTEND ARE RESPECTFULLY URGED TO EXECUTE AND RETURN THE ENCLOSED PROXY CARD AS PROMPTLY AS POSSIBLE.STOCKHOLDERS WHO EXECUTE A PROXY CARD MAY NEVERTHELESS ATTEND THE MEETING, REVOKE THEIR PROXY AND VOTE THEIR SHARES IN PERSON. IMPORTANT The return of your signed Proxy as promptly as possible will greatly facilitate arrangements for the Meeting.No postage is required if the Proxy is returned in the envelope enclosed for your convenience. 3 2007 ANNUAL MEETING OF STOCKHOLDERS OF PROGINET CORPORATION PROXY STATEMENT The Proxy Statement is furnished in connection with the solicitation by the Board of Directors of Proginet Corporation (the “Board” or “Board of Directors”), a Delaware corporation (the “Company”), of proxies from the holders of the Company’s common stock, par value $0.001 per share (the “Common Stock”), for use at the Annual Meeting of Stockholders of the Company to be held on Friday, November 30, 2007, at 10:00 a.m. local time, at the conference facility of Proginet Corporation, 200 Garden City Plaza, Suite 220, Garden City, New York, 11530, or at any adjournments or postponements thereof (the “Annual Meeting”), pursuant to the enclosed Notice of Annual Meeting. The approximate date that this Proxy Statement and the enclosed proxy are first being sent to stockholders (the “Stockholders”) of the Company is November 2, 2007.Stockholders should review the information provided herein in conjunction with the Company’s Annual Report to Stockholders for the year ended July 31, 2007, which accompanies this Proxy Statement.The Company’s principal executive offices are located at 200 Garden City Plaza, Garden City, New York 11530, and its telephone number is (516) 535-3600.The Company can also be contacted via the Internet at www.proginet.com. INFORMATION CONCERNING PROXY The enclosed proxy is solicited on behalf of the Company’s Board of Directors.The giving of a proxy does not preclude the right to vote in person should you so desire.Stockholders have an unconditional right to revoke their proxy at any time prior to the exercise thereof, either in person at the Annual Meeting or by filing with the Company’s Secretary at the Company’s headquarters a written revocation or duly executed proxy bearing a later date; however, no such revocation will be effective until written notice of the revocation is received by the Company at or prior to the Annual Meeting. The Company will bear the entire cost of solicitation, including the preparation, assembly, printing and mailing of this Proxy Statement, the form of proxy and any additional solicitation materials furnished to the Stockholders.Copies of solicitation materials will be furnished to brokerage houses, fiduciaries and custodians holding shares in their names that are beneficially owned by others so that they may forward this solicitation material to such beneficial owners.The Company may reimburse such persons for their costs in forwarding the solicitation materials to such beneficial owners.In addition to the solicitation of proxies by mail, proxies may be solicited without extra compensation paid by the Company by directors, officers and employees of the Company by telephone, facsimile or personal interview. 4 PURPOSES OF THE MEETING At the Annual Meeting, the Stockholders will consider and vote upon the following matters: 1. The election of six directors to the Company’s Board of Directors to serve until the Company’s 2008 Annual Meeting of Stockholders or until their respective successors are duly elected and qualified; 2. The ratification of the appointment of BDO Seidman, LLP as the independent registered public accountants of the Company for the fiscal year ending July 31, 2008; and 3. Such other business as may properly come before the Annual Meeting, including any adjournments or postponements thereof. Unless contrary instructions are indicated on the enclosed proxy, all shares represented by valid proxies received pursuant to this solicitation (and which have not been revoked in accordance with the procedures set forth above) will be voted in favor of the election of the nominees for director named below and in favor of ratification of the appointment of independent registered public accountants.In the event a Stockholder specifies a different choice by means of the enclosed proxy, such shares will be voted in accordance with the specification so made. 5 OUTSTANDING VOTING SECURITIES AND VOTING RIGHTS The Board of Directors has set the close of business on October 3, 2007 as the record date (the “Record Date”) for determining Stockholders entitled to notice of and to vote at the Annual Meeting.As of the Record Date, there were 14,635,010 shares of Common Stock issued and outstanding.Each share of Common Stock outstanding on the Record Date is entitled to one vote at the Annual Meeting on each matter submitted to Stockholders for approval at the Annual Meeting.A quorum is established if at least 34% of the outstanding shares of Common Stock, as of the Record Date, are present in person or represented by proxy at the Annual Meeting. The directors will be elected by the plurality of the votes cast for the nominees for director by the shares of Common Stock present in person or represented by proxy at the Annual Meeting.The ratification of independent registered public accountants requires the affirmative vote of a majority of the votes cast at the Annual Meeting.Votes will be counted and certified by one or more Inspectors of Election.In accordance with Delaware law, abstentions and “broker non-votes” (i.e., proxies from brokers or nominees indicating that such persons have not received instructions from the beneficial owner or other persons entitled to vote shares as to a matter with respect to which the brokers or nominees do not have discretionary power to vote) will be treated as present for purposes of determining the presence of a quorum.For purposes of determining approval of the matters presented at this Annual Meeting, abstentions will be deemed present and entitled to vote but not cast, therefore, abstentions have no legal effect on the vote on that particular matter.Broker non-votes will be deemed not present or entitled to vote on the subject matter as to which the non-vote is indicated and will, therefore, have no legal effect on the vote on that particular matter. 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS The following table sets forth information, as of October 3, 2007, with respect to the beneficial ownership ofCommon Stock by each stockholder known by the Company to beneficially own more than 5% of the outstanding shares of Common Stock. (1) Title of class (2) Name and address of beneficial owner (3) Amount and nature of beneficial ownership (4) Percent of Class Common John Mazzone 24 Ferris Drive Clifton, NJ 07013 1,299,468 (a) 8.88% Common The Red Oak Fund, LP Red Oak Partners, LLC Red Oak Capital Partners, LLC David Sandberg 145 Fourth Avenue, Suite 15A New York, NY 10003 1,272,889 (b)(d) 8.70% Common Scot Cohen 20 East 20th Street, Apt. 6W New York, NY 10003 1,455,793 (c)(d) 9.95% (a) Based on the information set forth on the Schedule 13G (Amendment No. 4) of the reporting person that was filed with the Securities and Exchange Commission on January 5, 2007. (b) Based on the information set forth on the Schedule 13D of the reporting persons that was filed with the Securities and Exchange Commission on August 27, 2007 following the completion of a tender offer for the Company’s Common Stock completed August 17, 2007.On the Schedule 13D, the reporting persons are David Sandberg, Red Oak Partners, LLC, Red Oak Capital Partners, LLC and The Red Oak Fund, LP.The Schedule 13D reports that each of David Sandberg, Red Oak Partners, LLC, Red Oak Capital Partners, LLC and The Red Oak Fund, LP (collectively “Red Oak”) beneficially owns 1,272,889 shares of Common Stock. (c) Based on the information set forth on the Schedule 13D (Amendment No. 4) of the reporting persons that was filed with the Securities and Exchange Commission on February 15, 2007.On the Schedule 13D (Amendment No. 4), the reporting persons are Scot Cohen (“Cohen”), Richard K. Abbe (“Abbe”), Iroquois Capital L.P. (“Iroquois”) and Vertical Ventures, LLC (“Vertical Ventures”) (Cohen, Abbe, Iroquois and Vertical Ventures collectively referred to herein as “Vertical”).The Schedule 13D (Amendment No. 4) reports that Cohen has total beneficial ownership of 1,455,793 shares of Common Stock, which is comprised of sole voting and dispositive power on 1,082,642 shares of Common Stock and shared voting and dispositive power on an additional 373,151 shares of Common Stock; the 373,151 shares are comprised of 206,483 shares of Common Stock owned by Iroquois (the “Iroquois Shares”) and 166,668 shares of Common Stock owned by Vertical Ventures (the “Vertical Ventures Shares”).The Schedule 13D (Amendment No. 4) also reports that Abbe has total beneficial ownership of 707,210 shares of Common Stock, which is comprised of sole voting and dispositive power on 334,059 shares of Common Stock and shared voting and dispositive power on an additional 373,151 shares of Common Stock or; the 373,151 shares are comprised of the Iroquois Shares and the Vertical Ventures Shares. (d) The Company believes that certain beneficial owners specified above and in Proposal 1 in the section captioned “Background of Changes in Composition to the Board of Directors” may constitute a “group,” as defined in Item 403 of Regulation S-B. 7 SECURITY OWNERSHIP OF MANAGEMENT The following table sets forth, as of October 3, 2007, information with respect to the beneficial ownership of the Company’s Common Stock by (i) each director of the Company; (ii) each nominee for director of the Company; (iii) each executive officer named in the Summary Compensation table; and (iv) all directors and executive officers of the Company as a group. (1) Title of class (2) Name of beneficial owner (3)Amount and nature of beneficial ownership (a) (4)Percent of Class Common John C. Daily 383,417 (b) 2.57% Common George T. Hawes 851,817 (b) 5.79% Common Dr. E. Kelly Hyslop 539,494 (b) 3.64% Common William Loscalzo 119,417 (b) .81% Common Stephen Sternbach 151,917 (b) 1.03% Common Kevin M. Kelly 968,649 (b) 6.43% Common Amit K. Basak 0 0% Common Stephen Kezirian 0 0% Common Allen Wolpert 0 0% Common John W. Gazzola 125,000 (b) .85% Common Arne H. Johnson 187,500 (b) 1.27% Common All the Officers and Directors as a Group (11 persons) 4,433,686 (b) 26.32% (a) A person is deemed to be the beneficial owner of securities which may be acquired by such person within 60 days from the date of this proxy statement upon the exercise of options, warrants or convertible securities.Each beneficial owner’s percentage of ownership is determined by assuming all options, warrants or convertible securities that are held by such person (but not held by any other person) and which are exercisable or convertible within 60 days of this proxy statement have been exercised or converted.The percentage of ownership of all officers and directors as a group assumes a base of 16,844,555 consisting of 14,635,010 shares of common stock outstanding as of October 3, 2007 and 2,209,545 options calculated as described above. (b) The amount of beneficial ownership includes both common stock held and options owned and exercisable with 60 days after October 3, 2007.The specific number of options for each individual is as follows:John C. Daily – 317,059, George T. Hawes - 90,000, Dr. E. Kelly Hyslop – 215,294, William Loscalzo – 100,000, Stephen Sternbach – 120,000, Kevin M. Kelly – 440,810, John W. Gazzola – 125,000, Arne H. Johnson - 187,500, and all officers and directors as a group –2,209,545. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), requires the Company’s directors and executive officers, and persons who own more than 10% of the Company’s Common Stock, to file with the Securities and Exchange Commission (the “SEC”) initial reports of ownership and reports of changes in ownership of Common Stock and other equity securities of the Company.Officers, directors and greater than 10% stockholders are required by SEC regulation to furnish the Company with copies of all Section 16(a) reports they file.To the Company’s knowledge, based solely on review of the copies of such reports furnished to the Company during the one-year period ended July 31, 2007, all Section 16(a) filing requirements applicable to its officers, directors and greater than 10% beneficial owners were complied with. 8 PROPOSAL 1 – ELECTION OF DIRECTORS; NOMINEES At the Annual Meeting, Stockholders will elect six (6) directors to serve until the Annual Meeting of Stockholders scheduled to be held in the year 2008 and until their respective successors are elected and qualified.In light of the circumstances described below, the Board of Directors has not included in its nominee slate for election three current directors, John Daily, William Loscalzo and Stephen Sternbach, and such persons’term will expire immediately following the Annual Meeting.Each of the nominees except Amit K. Basak, Stephen Kezirian and Allen Wolpert is currently a member of the Board of Directors.In case any nominee should become unavailable for election to the Board of Directors for any reason, the persons named in the Proxies will have discretionary authority to vote the Proxies for one or more alternative nominees who will be designated by the Board of Directors. BACKGROUND OF CHANGES IN COMPOSITION TO THE BOARD OF DIRECTORS The Company’s Board of Directors’ nominee slate presented in this Proxy statement includes three nominees who are not current directors and three current directors.The background of the changes, described below, relates to inquiries and recommendations by certain significant stockholders to have alternate nominees either included on the slate for Board of Director election or to be nominated at the Company’s 2007 Annual Meeting. On October 2, 2007 during a business discussion, David Sandberg of Red Oak recommended to Kevin M. Kelly, the President and Chief Executive Officer of the Company, that he and certain other investors believed it would be in the best interest of the stockholders and for the Company’s growth to implement certain Board of Director changes and nominate directors who could further help the Company succeed. Collectively, these investors including Red Oak, Vertical (each as previously defined in the Section entitled “Security Ownership of Certain Beneficial Owners”), Robert Poirier, an individual investor who with related parties own an estimated 300,000 shares, and Michael Arnold, an individual investor who with related parties own an estimated 700,000 shares, beneficially own an aggregate of approximately 3,800,000 shares.In addition, these investors represented to influence an additional 2.2 million shares, or 6 million shares in the aggregate representing 42% of the Company’s outstanding shares.The recommendation was that three current Board members not stand for re-election and three new candidates be considered. To evaluate this recommendation, the Board met on October 8, 2007 and appointed a special committee of directors, consisting of Kevin M. Kelly, Stephen Sternbach and George T. Hawes (the “Committee”), to further discuss with Red Oak and theother investor groups this recommendationand to report to the Board. On October 20, 2007, the Board held a meeting to discuss the contents of the report by the Committee that had been previously furnished to the Board, which summarized the various communications between the Committee and the other investor groups.The Committee members reported that all investor groups agreed that a change in the composition of the current Board of Directors would be beneficial to the Company.The investor representatives recommended that the three directors (Messrs Sternbach, Daily and Loscalzo) not stand for reelection as such directors do not have significant stock ownership in the Company and were not the best representatives of the stockholders. After discussion, the Board agreed that new nominees could bring broader perspectives and opportunities to the Company. In addition, the Board agreed any proxy contest would be disruptive to the Company’s operations. 9 Subsequent to the October 20, 2007 Board meeting, Board members including John C. Daily, George T. Hawes, Dr. E. Kelly Hyslop, and Kevin M. Kelly conducted interviews and other due diligence procedures for candidates, Amit K. Basak, Stephen Kezirian and AllenWolpert (each known separately to either Red Oak and/or Vertical). In this matter, the Board of Directors assumed the Nominating Committee’s responsibility to evaluate and recommend Board candidates.Accordingly, upon recommendation and approval, the Board nominated Amit K. Basak, George T. Hawes, Dr. E. Kelly Hyslop, Kevin M. Kelly, Stephen Kezirian and AllenWolpert to the slate of Board of Director nominees for the 2007 Annual Meeting with one current director, Stephen Sternbach, dissenting. In connection with the changes in the composition of the Board, the Company, with the approval of the Board of Directors and the Compensation Committee, also entered into a new employment agreement with its President and Chief Executive Officer, Kevin M. Kelly.The new employment agreement provides for Mr. Kelly to continue in such capacities in an “at will” capacity, with Mr. Kelly being entitled to certain severance payments in the event of a termination of his employment by the Company without “cause”, or a termination by Mr. Kelly for “good reason.”These arrangements are further described below under the caption “Executive Compensation.” Information About Nominees The following table sets forth certain information with respect to the nominees for directors of Proginet Corporation. Name Age Position Amit K. Basak 33 Director George T. Hawes (1)(2) 60 Director Dr. E. Kelly Hyslop (3) Not Available Director Kevin M. Kelly 61 Director, President and Chief Executive Officer Stephen Kezirian 33 Director Allen Wolpert 56 Director (1) Member of the Audit Committee of the Board of Directors. (2) Member of the Compensation Committee of the Board of Directors. (3) Member of the Nominating Committee of the Board of Directors. Amit K. Basak is a private equity investor with executive management experience in the fields of investment banking and product sales and marketing. From 2003 to 2007, he was General Manager of Click Tactics, Inc., a leading provider of outsourced marketing services for the Fortune 500. Prior to this, Mr. Basak was Director of Marketing at Compete, Inc., a market-research firm. Earlier in his career, Mr. Basak ran product marketing at Yantra Corporation, an enterprise software company in the supply chain planning and execution space (later acquired by Sterling Commerce). In private equity, he worked at ConnectCapital, an affiliate of Insight Venture Partner focused on U.S.-India cross-border investing, as well as at J.H. Whitney & Co. Mr. Basak began his career as an investment banker in the M&A department at Morgan Stanley. He holds a B.A. from Yale University and MBA from Harvard Business School. 10 George T. Hawes, CPA, has been a Director of the Company since August 2004 when he was appointed by the Board of Directors. Mr. Hawes who holds a B.B.A. in Accountancy from the University of Notre Dame, has more than 30 years’ experience in international finance and business.He has served with such companies as Avon Products Ltd. and Hurdman and Cranston Certified Public Accountants (now part of KPMG).Mr. Hawes, a private investor, sits on the Board of Directors of Midway Gold Corp., a gold exploration company headquartered in Vancouver, British Columbia. Dr. E. Kelly Hyslop has been a Director of the Company since September 1996.He practiced as a medical doctor from 1969 through 1995 and is now retired.He has been involved with many public and private emerging growth companies as a strategic and financial advisor. Kevin M. Kellyhas been a Director since 1992 and is the President and Chief Executive Officer of the Company.Mr. Kelly became President of the Company in June 1994, and had previously served as an outside director for 2 years.From 1992 to June 1994, Mr. Kelly served as Chief Operating Officer of CDC Systems, where he managed an armored car company of over 1500 employees.He was also Senior Vice President of Nationar Bank in New York from 1984 to 1992, a correspondent commercial bank, and previously he was Division Executive and Vice President of Chase Manhattan Bank over his 15 year career at Chase, a global banking organization.Mr. Kelly holds a Bachelor of Science degree in Mathematics from Iona College. Steve Kezirian is Vice President at Sprint Nextel where he manages more than 5,000 individuals in vendor and in-source call center locations around the world. His group is responsible for all sales activities through the Telesales channel, as well as sales-support operations for orders submitted through both the Telesales and Web channels.Prior to joining Sprint in 2004, Mr. Kezirian held various positions at Morgan Stanley, J.H. Whitney, McKinsey, and Tickets.com. He holds a bachelors degree in Economics from Harvard University, and a Masters of Business Administration from Harvard Business School. Allen J. Wolpert was associatedwith Accenture (Arthur Andersen/Anderson Consulting) from 1979 to 2002. He became a Partner in the company in 1986, and served in that capacity until 2002, focusing, primarily, on technology systems building and consulting. During his time at Accenture, Mr. Wolbert was instrumental in helping grow the company’s management consulting practice from 5,000 consultants in 1979, to close to 100,000 globally by 2002. Since retiring from Accenture in 2002, Mr. Wolpert has been an investor and advisor to companies in Publishing, Media, and Medical Practice Management. He has appeared on CNBC’s Technology Edge, and has been interviewed frequently by leading publications, including CIO Magazine, Insurance &
